Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Pagei1iof9

Fill in.this information to identify the case:

Debtorname Arrow Fence Systems, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) 8:18-bk-08755
Mi Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12s

An individual who Is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that Is not included In the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9014.

WARNING ~ Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $600,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1819, and 35714.

P| Declaration and signature

lam the president, another officer, or an authorized agent of the corporation; a member or-an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case. .

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets~Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F )

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H) .

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims ” Are Not insiders (Official Form 204)
Other document that requires a declaration

| declare under penalty of perjury that the foregoing is true and correct, nf.
Executedon  &./3,20(7f x Ln bn
. dual signing ortbehaif of d

Signature of i i

 

OO B8OOOn we

 

Sean M. Murphy
Printed name

President
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-individual Debtors
Software Copyright (c} 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page 2of9

    

Fill in this information to identify the case:

Debtorname Arrow Fence Systems, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) 8:18-bk-08755

M Check if this is an
amended filing

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

ja. Real property: 0.00
Copy line 88 from Schedule A/B.....cccccscccccccccccseccstsssssssesessssssssessessesussusatentensssensvarsencavenscavsnscnvsavsnseecnuenecuesneanenvsass $ :

1b. Total personal property:
Copy line 91A from Schedule A/B.......sccssssssssssssssssssssssssssssssssssesessssvarserssssssssssseesennnensrseeeesereeeneneaneneasesnseennnessease $ 281,551.34

ic. Total of all property:
Copy line 92 from Schedule A/B..ccccccccccccssscsssccsscussessecsusssensessecssessucsesssssssessesecssnesssssussuransesussavensssuensestveseceeceeeses $ 281,551.34
Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Duw.....ccccccccccteetereeeeseees $ 60,305.14

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Scheule E/F oo... ececccsscesstcssccescnenesceecneseseserevensestatensseeseeeen $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.........ccccccsssecussesesscsesetsssreeseeees +$ 4,037 ,860.98

 

4. Total Wabtfities ooo scsscsessscsenssssessscsesssesessssseecspscsusesesaversescauscsesssasausesssesvssssusersescssesssesscsucsertanecansesseesa
Lines 2 + 3a + 3b $ 4,098,166.12

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmuptcy
Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page 3of9

Fill in this information to identify the case:

Debtorname Arrow Fence Systems, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) 8:18-bk-08755
ME Check if this is an
amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1218

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

ME No. Go to Part 2.

CI Yes Fill in the information below.
All cash or cash equivalents owned or controlied by the debtor Current value of
: debtor's interest

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

Mi No. Go to Part 3.
( Yes Fill in the information below.

eecleace Accounts receivable
10. Does the debtor have any accounts receivable?

 

WE No. Go to Part 4.
C] Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

 

ME No. Go to Part 5.
C1 Yes Fill in the information below.

aceon Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

MENo. Go to Part 6.
Cl Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 

ME No. Go to Part 7.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy
Debtor

Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page 4of9

Arrow Fence Systems, Inc. Case number (if known) 8:18-bk-08755

 

 

Name

(2 Yes Fill in the information below.

ear e

Office furniture, fixtures, and equipment; and collectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

ME No. Go to Part 8.
CI Yes Fill in the information below.

cease

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

[1 No. Go to Part 9.
@ Yes Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General description. : Net book value of Valuation method used Current value of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(i-e., VIN, HIN, or.N-number) (Where availabie)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicies
47.1. 2015 Chevrolet Silverado, Vin #xxx9877 $0.00 $11,000.00
47.2. 2015 Chevrolet Equinox, Vin #xxx7749 $0.00 $8,000.00
47.3. 2015 Chevrolet Equinox, Vin #xxx2914 $0.00 $8,000.00
47.4. 2016 Ford F250, Vinxxx9308 $0.00 $30,000.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
51, Total of Part 8. $57,000.00
Add lines 47 through 50. Copy the total to line 87.
§2. is a depreciation schedule available for any of the property listed in Part 8?
MNo
CQ) Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
BNo
Cl Yes
cliech Real property
54. Does the debtor own or lease any real property?
Mi No. Go to Part 10.
C1 Yes Fill in the information below.
Intangibles and intellectual property
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page 5o0f9

Debtor Arrow Fence Systems, Inc. Case number (if known) 8:18-bk-08755

Name
59. Does the debtor have any interests in intangibles or intellectual property?

MNo. Go to Part 11.
C1 Yes Fill in the information below.

Part 11: All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Include ail interests in executory contracts and unexpired leases not previously reported on this form.

ME No. Go to Part 12.
CQ Yes Fill in the information below.

page 3
Best Case Bankruptcy

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Case 8:18-bk-08755-CED Doc 39

Debtor Arrow Fence Systems, Inc.

 

Name

Part 12: Summary

in Part 12 copy all of the totals from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.

87.
88.

89.

90.

91.

92.

Official Form 206A/B

Filed 06/17/19 Page 6of9

Case number (if known) 8:18-bk-08755

 

 

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9..........cccccccccssscesseseseessssssessersnesennenees

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

  

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$57,000.00

sennesennenesseaseneneeeessane >

$0.00
$0.00

 

 

 

$0.00

 

 

 

 

Total. Add lines 80 through 90 for each column

 

$57,000.00

 

+ 91b.

 

$0.00

 

 

Total of all property on Schedule A/B, Add lines 91a+91b=92

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

 

 

$57,000.00

 

 

page 4
Best Case Bankruptcy
Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page 7 of9

aR cmiesc lem oRis NACE Clon

Debtorname Arrow Fence Systems, Inc.

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

 

Case number (ifknown) 8:18-bk-08755

 

Mi Check if this is an
amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
(I No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

Wf Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

2. List In alphabetical order. all creditors who have secured claims. If a creditor has more than one secured
claim, list ihe creditor separately for each claim. : :

Column A Column B

Amount of claim Value of coilaterat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

that supports this
Do not deduct the value claim
of collateral.
[2.1 | Ally Financial Describe debtor's property that is subject to a lien $11,175.13 $11,000.00
Creditors Name 2015 Chevrolet Silverado, Vin #xxx9877
PO Box 130424
Roseville, MN 55113-0004
Creditor’s mailing address Describe the lien
Security Agreement
Is the creditor an insider or related party?
No
Creditor’s email address, if known C1) ves
Is anyone else liable on this claim?
Date debt was incurred Mino
(7) Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest In the same property? Check all that apply
Mi No C] contingent
(1 Yes. Specify each creditor, C unliquidated
including this creditor and its relative Cl Disputed
priority.
2.2 | Ally Financial Describe debtor's property that is subject to a lien $8,223.78 $8,000.00
Creditors Name 2015 Chevrolet Equinox, Vin #xxx7749
PO Box 130424
Roseville, MN 55113-0004
Creditor’s mailing address Describe the lien
Security Agreement
Is the creditor an insider or related party?
Hino
Creditors email address, if known ves
ls anyone else liable on this claim?
Date debt was incurred Mino
C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest In the same property? Check ail that apply
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-08755-CED Doc 39

 

Debtor Arrow Fence Systems, Inc.
Name
Mino CJ Contingent
CI Yes. Specify each creditor, CI untiquidated
including this creditor and its relative O Disputed

priority.

 

Filed 06/17/19 Page 8 of 9

Case number (it know) 8:18-bk-08755

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3 | Ally Financial Describe debtor's property that is subject to a lien $8,028.19 $8,000.00
Creditors Name 2015 Chevrolet Equinox, Vin #xxx2914
PO Box 130424
Roseville, MN 55113-0004
Creditor’s mailing address Describe the lien
Security Agreement
is the creditor an Insider or related party?
Mino
Creditor's email address, if known CO] Yes
Is anyone else liable on this claim?
Date debt was incurred MI No
CI Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim Is:
interest In the,same property? Check all that apply
no CO Contingent
Cl Yes. Specify each creditor, Cl untiquidated
including this creditor and its relative C1 pisputed
priority.
24 Ford Motor Credit
““ | Company Describe debtor's property that is subject to a lien $32,878.04 $30,000.00
Creditors Name 2016 Ford F250, Vinxxx9308
PO Box 62180
Colorado Springs, CO
80962
Creditors mailing address Describe the lien
Security Agreement
\s the creditor an Insider or related party?
Hino
Creditor's email address, if known Cl ves
ts anyone else liable on this claim?
Date debt was incurred no
[J Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
ME No CQ] contingent
Cl Yes. Specify each creditor, C1 untiquidated
including this creditor and its relative CO disputed
priority.
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. $60,305.14

List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already fisted in Part1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

 

 

If no others need to notified for the debts listed In Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Official Form 206D

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2 of 3

Best Case Bankruptcy
Case 8:18-bk-08755-CED Doc 39 Filed 06/17/19 Page9of9

 

 

 

Debtor Arrow Fence Systems, Inc. Case number (if know) 8:18-bk-08755
Name
Name ‘and address On which line In Part 1 did. Last 4 digits of
: you enter the related creditor? account number for
this entity
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
